El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La sección 2 de la ley de primero de marzo de 1902, 2181 de la Compilación de 1911, dispone qne—
“Si éste, dentro del segundo día no recogiere el documento, el registrador lo enviará por el correo más próximo al Tribunal Su*453premo,' quien, dentro de diez días decidirá si aprueba o revoca la ne-gativa del registrador, y al día siguiente se lo devolverá por correo al registrador para que cumpla la resolución dictada, acompañado de una copia de dicha resolución.
“Durante esos diez días el registrador, el interesado o su abo-gado, harán por escrito al tribunal las alegaciones pertinentes a su derecho.7 ’
De conformidad con esta sección el registrador ha re-mitido algunos documentos, pero el apelante no ha radicado su alegato.
La regla 92A de este tribunal dice así:
“Recursos gubernativos. — -Archivado que sea un recurso guber-nativo en la oficina del secretario, éste dará inmediato aviso al re-gistrador de la propiedad contra cuya calificación se haya recurrido, así como a la parte recurrente o a su abogado, participándoles la. fecha y número de radicación del recurso, a fin de que, dentro de los diez días siguientes, hagan por escrito al tribunal las alegaciones pertinentes en apoyo de sus respectivas pretensiones. De estas ale-gaciones se presentarán seis copias, con constancia en la original de haber sido la misma notificada a la parte contraria. Deberá acom-pañarse asimismo una copia simple en maquinilla del documento o documentos objeto del recurso.”
Un apelante no debe descansar en esta corte para que examine los documentos y encuentre los errores.

Debe desestimarse la apelación y confirmarse la nota del registrador.